Moran, P. J. Upon the hypothesis contained in the two propositions set out in the statement of facts, it is very clear that appellant would have the right to reject the regulators. Hosmer v. Wilson, 7 Mich. 294; Danforth v. Walker, 37 Vt. 239. There was a conflict of evidence as to the facts on which the hypothesis contained in the propositions was based, and if the judge was convinced that the appellee was right on this issue of facts, he could have so found and modified the propositions, or have held the law of the propositions and denied the assumed facts. The effect of refusing the propositions is to find the facts as stated in them, but to deny the conclusion of law announced. The court erred in refusing the 4th proposition, as connected by reference to the 3d, and while, if the judgment rested on a finding of facts in favor of appellee, we might not be disposed to interfere, for the error in law in refusing to hold said proposition, we must reverse the judgment and remand the case. Me,versed and remanded.